MaRShall, J.
Principles which are quite familiar rule this case. They have been so frequently stated and applied, it would seem a useless repetition to do it anew, if it were not for evidence, now and then, either that they are not always kept in mind in determining upon tbe advisability of an appeal, or tbe force wbicb tbe court, in tbe interest of justice to litigants and tbe public, has been accustomed to give them, is not always appreciated. Erom tbe viewpoint suggested, we are constrained to make this restatement.
A court, in reviewing, on appeal, tbe result of a trial, should *67presume that the original jurisdiction applied correct rules of law, and that should prevail unless the contrary clearly appears. This applies in case of an appeal to the circuit court with 'the same force as an appeal to this court.
Findings of fact made by a trial court, are, in general, to be deemed verities on appeal unless they satisfactorily appear to be contrary to the clear preponderance of the evidence, and that applies to trials in the civil court of Milwaukee county. Pabst B. Co. v. Milwaukee L. Co. 156 Wis. 615, 146 N. W. 879; Keck v. Michigan Q. S. Co. 158 Wis. 500, 149 N. W. 208.
In determining whether findings of fact are contrary to the clear preponderance of the evidence, regard should be had to the superior advantages which a trial court has for determining the weight of evidence.
The rule as to necessity of a clear preponderance of the evidence against findings of fact to warrant disturbing them, does not apply if it satisfactorily appears that some error of law efficiently influenced the result.
In considering, on appeal to this or any court, whether the trial jurisdiction efficiently erred as to any matter of law or fact, the result in such jurisdiction should not be disturbed unless clearly wrong. Powell v. Ashland I. & S. Co. 98 Wis. 35, 73 N. W. 573; Addington v. Viroqua, 155 Wis. 472, 144 N. W. 1130; Slam v. Lake Superior T. & T. R. Co. 152 Wis. 426, 140 N. W. 30.
Counsel for appellant, — appreciating a clear preponderance of the evidence against the findings of the civil court, in this case, was essential to warrant the order complained of, but not, 'perhaps, the degree of certainty required that the circuit court did not apply that test and did not correctly determine the matter, — contends that such test was not applied, and that, in any event, the determination was erroneous. It is suggested, and not without some reason, that the material findings as to the counterclaims were not set aside and that the new trial *68was granted as matter witbin tbe sound discretion of the circuit judge and not as a matter of right, having regard to the principles above stated, applicable to the situation.
We must confess that the language used by the trial judge in stating reasons for the conclusion reached, is somewhat ambiguous, but, indulging in the presumptions in favor of the decision which must be applied thereto, and giving to the court’s language the reasonable construction it will bear, against error, we come quite short of being able to conclude, either that the court, clearly, did not determine that the civil court’s findings of fact were against the clear preponderance of the evidence, or that it did set them aside and on that ground. The order unqualifiedly reversed the judgment of the civil court and granted a new trial on all issues. The necessary effect of that was to vacate the findings. The language of the opinion, filed, fairly construed in the light of the entire situation, is in harmony therewith. It is not thought advisable to extend this opinion by embodying such language herein and pointing out the features which persuade us to the conclusion we have reached.
In solving the question of whether the circuit court erred in holding that the civil court’s findings are contrary to the clear preponderance of the evidence, the reasons in that regard which have been urged upon our attention by counsel for appellant have been considered. Following the practice of not, other than in exceptional cases, quoting and discussing the evidence as to such a question, where a conclusion has been reached that the judgment must be affirmed, that course will be taken here. No efficient reason seems to exist for reversing the circuit court’s decision.
By the Court. — The order is affirmed.
Eschweiler, J., took no part.